Citation Nr: 0932502	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  05-23 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for pes 
planus.

2.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1960 to March 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the Veteran's previously denied claim of 
entitlement to service connection for pes planus.

The issue of entitlement to service connection for pes planus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO.


FINDINGS OF FACT

1.  The claim for service connection for pes planus was 
previously denied in an October 2003 Board decision.  

2.  The evidence received since the October 2003 decision is 
new in that it is not cumulative and was not previously 
considered by decision makers.  The evidence is also material 
because it raises a reasonable possibility of substantiating 
the claim for service connection.


CONCLUSIONS OF LAW

1.  The October 2003 Board decision that denied the claim of 
entitlement to service connection for pes planus is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2008).

2.  New and material evidence has been received to reopen the 
claim for service connection for pes planus.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Board denied the claim of entitlement to service 
connection for pes planus in an October 2003 decision.  The 
Board found that the Veteran's bilateral pes planus existed 
prior to his entry into active service, and there was no 
competent evidence demonstrating that his pes planus was 
aggravated as a result of his active service, and the claim 
accordingly was denied.

Although in the September 2004 rating decision on appeal the 
RO declined to reopen the claim, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2008).  The October 2003 Board decision 
became final at the time it was rendered.

The claim for service connection for pes planus may be 
reopened if new and material evidence is received.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The application to reopen 
this claim was received in June 2004.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision in October 2003 consisted of the Veteran's service 
treatment records, post-service treatment records, and the 
Veteran's own statements.  The Board found that because the 
Veteran's bilateral pes planus was noted at the time of his 
entry into active service, and there was no evidence showing 
that his pes planus was aggravated as a result of service, 
service connection for pes planus was not warranted.  

New evidence received since the October 2003 decision 
includes August 2006 and November 2008 letters from the 
Veteran's treating podiatrist that suggest that the Veteran's 
pes planus may, as likely as not, have been aggravated as a 
result of his active service.  Specifically, in the November 
2008 letter, the podiatrist stated that the Veteran's 
symptoms were recognized while in service, and that the 
Veteran had reported that his job in service required 
standing and walking on concrete for long periods of time.  
Based upon this history, the podiatrist felt that "his 
condition was as likely as not aggravated by service."

The Board finds that the August 2006 and November 2008 
opinions constitute evidence that is both new and material, 
as the opinions suggest that the Veteran's pes planus was 
aggravated as a result of his active service.  The opinions 
have been presumed credible for the purpose of determining 
whether to reopen the claim.  The new evidence was not 
previously considered by agency decision makers, is not 
cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.303.  
New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of an appellant's disability, even 
where it may not convince the Board to grant the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, 
the claim for service connection for pes planus is reopened.  

With respect to the claim to reopen, the Board finds that VA 
has substantially satisfied the duties to notify and assist 
as required under 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159 (2008).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with this issue 
given the favorable nature of the Board's decision with 
regard to reopening the claim.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for pes planus; to 
that extent only, the appeal is allowed.


REMAND

Additional development is needed prior to further disposition 
of the claim of entitlement to service connection for pes 
planus.  The Veteran contends that his bilateral pes planus 
was aggravated as a result of in-service duties that required 
prolonged walking and standing on blacktop.  His service 
treatment records, however, do not reflect complaints of foot 
pain.

The Veteran is competent to testify as to the severity of the 
symptomatology associated with his pes planus during service.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, 
aggravation of a disability that pre-existed service is not 
conceded where the disability underwent no increase in 
severity during service based on all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service. 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(b); Falzone, 8 Vet. App. at 402.

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Thus, "a lasting worsening of the condition" - that is, a 
worsening that existed not only at the time of separation but 
one that still exists currently is required.  Routen v. 
Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. 
App. 529, 538 (1996).  The Veteran's service records do not 
contain clinical evidence of worsening of his pes planus.

In support of his claim, the Veteran submitted two statements 
from his treating private podiatrist, dated in August 2006 
and November 2008.  In each letter, the podiatrist suggested 
that the Veteran's pes planus was worsened in service as a 
result of his duties.  It is not clear, however, that the 
podiatrist reviewed the Veteran's service records in 
determining that the Veteran's pes planus was indeed 
aggravated as a result of his service.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  The 
Veteran has not yet been afforded a VA examination.  Because 
it is not clear that the Veteran's treating podiatrist 
reviewed his service records for evidence of a worsening that 
existed not only at the time of separation but is still 
manifest, the podiatrist's opinions are too tentative a basis 
on which to grant the claim for service connection.  See 
generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  As a VA examiner 
has not yet had the opportunity to review the Veteran's 
claims folder and render an opinion as to whether his pes 
planus disability was permanently aggravated as a result of 
his service, and such remains unclear to the Board, a remand 
for an examination and etiological opinion is necessary to 
adjudicate the claim.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
appropriate VA examination for pes 
planus.  All indicated studies should 
be performed, and all findings should 
be reported in detail.  The claims 
files should be made available to and 
reviewed by the examiner in conjunction 
with the examination.

The examiner should indicate the 
likelihood that the Veteran's pes 
planus worsened (i.e., underwent a 
permanent increase in severity) during 
service.  In this regard, the examiner 
should consider the Veteran's 
statements regarding the worsening of 
his disability in service.  See Dalton 
v. Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was 
inadequate where the examiner did not 
comment on the Veteran's report of in-
service injury and instead relied on 
the absence of service medical records 
to provide a negative opinion).

The rationale for each opinion, with 
citation to relevant medical findings, 
must be provided.

2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


